                                  Case 2:20-cv-00807-RFB-NJK Document 17
                                                                      15 Filed 06/04/20
                                                                               06/03/20 Page 1 of 2



                       1        RICK ROSKELLEY, ESQ., Bar # 003192
                                KELSEY E. STEGALL, ESQ., Bar # 14279
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                       5        Email: rroskelley@littler.com
                                Email: kstegall@littler.com
                       6
                                Attorneys for Defendant
                       7        FAMILY DOLLAR, INC.
                       8                                     UNITED STATES DISTRICT COURT
                       9                                            DISTRICT OF NEVADA
                    10          ALEXIS AYALA, an individual,
                                                                                 Case No. 2:20-cv-00807-RFB-NJK
                    11                 Plaintiff,
                                                                               STIPULATION TO CONTINUE THE EARLY
                    12          vs.                                            NEUTRAL EVALUATION
                    13          FAMILY DOLLAR, INC., a Foreign
                                Corporation and DOES 1 through 20,
                    14          inclusive; ROE CORPORATIONS 1
                                through 20, inclusive,
                    15
                                       Defendants.
                    16

                    17                Plaintiff ALEXIS AYALA (“Plaintiff”) and Defendant FAMILY DOLLAR, INC.

                    18         (“Defendant”), by and through their respective counsel of record, hereby stipulate and agree to

                    19         continue the date for the Early Neutral Evaluation (“ENE”) Session presently scheduled for June 23,

                    20         2020, at 9:00 a.m., before United States Magistrate Judge Brenda Weksler, (ECF No. 6.), due to the

                    21         unavailability of Defendant’s client representative.

                    22                The parties are available and propose the following alternative date:

                    23                       Friday, July 24, 2020

                    24                The parties further request that the confidential written evaluation statement be due to

                    25         Magistrate Judge Weksler’s chambers one week prior to the new date of the ENE Session by 4:00

                    26         p.m., which falls on Friday, July 17, 2020.

                    27                The parties further request that any motions for exemption from the Court’s attendance

                    28         requirements at the ENE be reset to 7 days from the date of this Order.
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:20-cv-00807-RFB-NJK Document 17
                                                                       15 Filed 06/04/20
                                                                                06/03/20 Page 2 of 2



                       1                This extension is sought in good faith and not for the purpose of delay.
                       2
                               Dated: June 3, 2020                              Dated: June 3, 2020
                       3

                       4
                                /s/ Kyle R. Tatum, Esq.                         /s/ Kelsey E. Stegall, Esq.
                       5        PATRICK W. KANG, ESQ.                            RICK D. ROSKELLEY, ESQ.
                                KYLE R. TATUM, ESQ.                              KELSEY E. STEGALL, ESQ.
                       6        KANG & ASSOCIATES, PLLC                          LITTLER MENDELSON, P.C.
                       7        Attorneys for Plaintiff
                                ALEXIS AYALA                                     Attorneys for Defendant
                       8                                                         FAMILY DOLLAR, INC.

                       9

                    10
                               4841-3403-0013.1 053439.1514

                    11
                               IT IS ORDERED that ECF NO. 15              IT IS SO ORDERED
                    12
                               is GRANTED.
                    13         IT IS FURTHER ORDERED that                 DATED: June 04, 2020
                               the pre-ENE call scheduled for
                    14         June 22, 2020 is rescheduled to
                    15         July 23, 2020 at 3:00 p.m.

                    16                                                    _______________________________________________
                                                                          BRENDA WEKSLER
                    17
                                                                          UNITED STATES MAGISTRATE JUDGE
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
                                                                                  2.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
